Exhibit 99.1 The Board and Management of U.S. Dry Cleaning Mourn the Passing of Earl Greenburg, Inspiring Leader, Humanitarian, and Director and Longtime Friend of the Company PALM SPRINGS, Calif., February 7, 2008 – The Board and Management of U.S. Dry Cleaning Corporation (OTCBB:UDRY) (“U.S. Dry Cleaning”), the nation’s first consolidator of dry cleaning stores,deeply mourn the passing ofour director, Earl Greenburg, a vibrant philanthropist, humanitarian, entrepreneur, Emmy-award-winning producer, chairman of the Palm Springs International Film Festival, and an inspiring presence in all facets of Palm Springs life.He died February 1, 2008, from melanoma at the age of Mr.
